TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-04-00250-CR


Michael Douglas Nix, Appellant



v.




The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 53767, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Michael Douglas Nix seeks to appeal from a judgment of conviction for aggravated
assault.  Sentence was imposed on April 2, 2003.  Nix's pro se notice of appeal was filed over one
year later, on April 15, 2004, long after the time for perfecting appeal had expired.  See Tex. R. App.
P. 26.2(a).  Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   May 13, 2004
Do Not Publish